FILED
                           NOT FOR PUBLICATION                                 JAN 16 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10457

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00027-GEB-2

  v.
                                                 MEMORANDUM*
MAMTA SHARMA,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
              Garland E. Burrell, Jr., Senior District Judge, Presiding

                           Submitted January 13, 2014**
                             San Francisco, California

Before: WALLACE and BYBEE, Circuit Judges, and MAHAN, District Judge.***

       Mamta Sharma appeals from her sentence, challenging the district court’s

application of the sentencing guidelines following her guilty plea for conspiracy to

encourage or induce an alien to come to, enter or reside in the United States for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
private financial gain, in violation of 8 U.S.C. § 1324(a). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      The district court’s interpretation and application of the United States

Sentencing Guidelines is reviewed de novo. United States v. Upshaw, 226 F.3d
1101, 1102 (9th Cir. 2000). A district court’s factual findings during sentencing

are reviewed for clear error. United States v. Showalter, 569 F.3d 1150, 1159 (9th

Cir. 2009). “In order to reverse a district court’s factual findings as clearly

erroneous, we must determine that the district court’s factual findings were

illogical, implausible, or without support in the record.” United States v. Spangle,

626 F.3d 488, 497 (9th Cir. 2010).

      The district court did not clearly err in its factual findings leading to the

imposition of a three-level sentencing enhancement based on Sharma’s role in the

conspiracy. “If the defendant was a manager or supervisor . . . and the criminal

activity involved five or more participants or was otherwise extensive,” a three-

level sentence enhancement is imposed. U.S.S.G. § 3B1.1(b). The enhancement

applies if the sentencing judge finds that the defendant exercised some control over

at least one of the other participants in the enterprise. United States v. Morgan,

238 F.3d 1180, 1186-87 (9th Cir. 2001). Therefore, a defendant who “organizes

others in the commission of the criminal activity” may receive a role enhancement

“even though he does not retain a supervisory role over the other participants.”
United States v. Montano, 250 F.3d 709, 716 (9th Cir. 2001) (quoting United

States v. Varela, 993 F.2d 686, 691 (9th Cir. 1993)).

      Here, Sharma engaged in a multi-year scheme in which she, and others,

conspired to submit fraudulent marriage and fiancé visa applications on behalf of

Indian nationals seeking to enter the United States illegally. Sharma’s involvement

included traveling with and escorting recruits to and from India, dressing and

coaching recruits for Indian engagement and wedding ceremonies, and assisting at

least one Indian national with completing a marriage license application and

opening a bank account in the United States. Given the facts of this case, it was

not clear error for the sentencing judge to find that Sharma was a manager or

supervisor and that the criminal activity involved five or more participants.

      Sharma also contends that the district court plainly erred by applying an

additional six-level increase under U.S.S.G. § 2L1.1(b)(2) for smuggling,

transporting, or harboring unlawful aliens. Here, according to the stipulated facts

in the plea agreement, the conspiracy involved more than 25 petitions submitted on

behalf of the aliens. Sharma claims that § 2L1.1(b)(2) does not apply to her

criminal activities, but she failed to object, we have not addressed this issue, and

other courts have reached varying conclusions. Therefore, the district court did not

plainly err in applying a six-level enhancement under U.S.S.G. § 2L1.1(b)(2).

United States v. De La Fuente, 353 F.3d 766, 769 (9th Cir. 2003) (“An error
cannot be plain where there is no controlling authority on point and where the most

closely analogous precedent leads to conflicting results”).

      The sentence is AFFIRMED.